Citation Nr: 1600833	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  15-46 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to April 1, 2015 for the award of additional compensation for the Veteran's dependent step-son, TKB.  

(The issue of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant, is addressed in a separate decision issued simultaneously herewith under a different docket number based upon the fact that the Veteran is represented in that appeal.)


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to March 1988.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 administrative decision of the Washington, D.C. Compensation Service of the Department of Veterans Affairs (VA).  In that determination, VA added the Veteran's step child (TKB) to her award, effective from April 1, 2015.  The Veteran appealed the effective date of the additional dependent added to her award.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The other issue on appeal, of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant, is addressed under separate cover because the Veteran is represented in that matter by a private attorney.  In correspondence received in November 2015, the Veteran's private attorney specifically indicated that their law firm does not represent the Veteran with regard the dependency claim addressed in this Remand.  The Veteran received a copy of that correspondence, and to date, has not appointed other representation to assist her in this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2015 administrative action, VA notified the Veteran that her dependent step-son TKB had been added to her award, effective from April 1, 2015.  


In a September 2015 Notice of Disagreement (NOD), the Veteran asserts that the effective date of the addition of TKB to her award should be July 2014.  The Veteran has not yet been issued a Statement of the Case as to the issue of whether she is entitled to an effective date prior to April 1, 2015 for the award of additional compensation for the Veteran's dependent step-son, TKB.  

The Agency of Original Jurisdiction (AOJ) is now required to send the Veteran a Statement of the Case (SOC) as to this issue in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015).  Where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the AOJ for the following action:

Provide the veteran with a Statement of the Case as to the issue of whether she is entitled to an effective date prior to April 1, 2015 for the addition of her dependent step-son (TKB) to her award in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015).  If the Veteran perfects her appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




